      Case 5:19-cv-00341-DPM Document 84 Filed 05/12/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SHANE A. LONIX
ADC #145216                                                   PLAINTIFF

v.                            No. 5:19-cv-341-DPM

DERNITT A THOMAS, Lieutenant, Shift C,
ADC Administration, Cummins Unit;
QUILLEN, Sergeant, Guard, Cummins Unit;
and BRYANT, CO II, Guard, Cummins Unit                    DEFENDANTS

                                   ORDER
     On de nova review, the Court adopts Magistrate Judge Volpe's
recommendation, Doc. 79, and overrules Lonix's objections, Doc. 81.
FED. R. CIV.   P. 72(b)(3).     Motion for summary judgment, Doc. 69,
granted.   Thomas, Quillen, and Bryant are entitled to qualified
immunity on Lonix' s excessive force claims against them. Those claims
will therefore be dismissed with prejudice. Motions, Doc. 80 & 82-83,
denied as moot.
     So Ordered.


                                     D .P. Marshall Jr.
                                     United States District Judge
